 In conveying to Ambassador Choudhury our heartfelt congratulations on his unanimous election to the presidency of this session of the General Assembly, the delegation of Senegal wishes to reflect our feelings of respect and admiration for his great human qualities and pay a tribute to the abiding commitment of his country to the cause of peace and friendship among peoples. At a time when we are all discussing our Organization's future prospects, it is fortunate that he was chosen to guide the work of this important session. In assuring him of its complete goodwill and genuine co-operation, my delegation expresses the conviction that, given his characteristic patience and intelligent authority, he will guide the 1986 session to outstanding results.
His predecessor, Mr. Jaime de Pinies, commanded the admiration and gratitude of all members of the Assembly. During a particularly busy year he certainly lived up to his reputation as an outstanding diplomat and once again gave proof of his wide, profound knowledge of the problems of our time, as well as his perfect mastery of the rules and procedures of the United Nations.
I should also like to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, whose whole-hearted devotion to the promotion of peace and harmony among nations is known throughout the world. A man of conviction, courage and action, he deserves the international community's trust and support in the immense endeavor that he is directing and in the reforms he is proposing so that this Organization, which is so dear to our peoples and Governments, can be adapted to the greatest extent possible to the needs of today's world and remain the hope of humanity.
There are years in the history of the United Nations that cannot be passed over in silence. The 12 months that have just elapsed were one such period, so filled were they with events of great political significance.
The fortieth anniversary of the United Nations, which we commemorated here last year, provided an opportunity to reaffirm our faith in and devotion to the purposes and principles of the Charter and thus to renew the commitment of our peoples to greater co-operation in bringing about a better world.
Despite differences in our ideological preferences, social and political
systems, cultural traditions and levels of economic development, we are aware that
our civilizations are complementary and that there is a need for solidarity among
all mankind as we face the many challenges threatening mankind and its environment,
and the despair, pessimism and anguish aroused by the proliferation and persistence
of pockets of tension, the exacerbation of conflicts, intolerance and blind
violence, and the ever-increasing imbalance in political said economic relations among nations.
I am addressing this Assembly on behalf of His Excellency President Abdou Diouf, and I wish to speak of the spirit of international solidarity and co-operation, and of the ardent desire that the work of this forty-first session may make a meaningful contribution to the common effort of nations in the inspiring task of building a world of peace, justice, freedom and prosperity.
The crisis facing the community of nations is the result of the international order established some 40 years ago, after the Second World War. That international order, which continues today to govern relations among States, contains anomalies and contradictions that have been denounced in this Assembly many times. I wish to discuss some of these anomalies and contradictions, which include the persistence of colonialism and racism and of foreign intervention and occupation, increasing poverty in the third world, and attempts to upset the multilateral system.
In this framework, if there is an item on our agenda whose consideration requires of us more open-mindedness, boldness, collective discipline, honesty, generosity and dignity - all qualities common to our civilized values - it is without a doubt the developments in the situation in southern Africa, where time is running out. In fact, attempts to consolidate the policy of apartheid, whose brand of logic and whose effects are so well known, are a threat to peace and a serious attack cm the ideals of mankind peace, justice, freedom and equality.
Faced by the valiant resistance of the anti-apartheid militants to an odious, inhuman policy imposed in violation of all legal rules and ethical standards, the minority racist Pretoria regime has enacted a whole array of arbitrary laws, regulations and practices. Using these, and under the cower of a state of emergency, it is intensifying and refining its repression of the legitimate demands of the people of South Africa for equality and democracy.
The South African regime has given new proof of its arrogant position of systematic rejection of all offers for a negotiated solution by scorning the initiatives of the Commonwealth group of seven eminent persons and of the European Economic Community. It has increased its blind repression, which is marked by arrests and deliberate murders of members of the anti-apartheid forces, and by the muzzling of the national and international press.
Pretoria has adopted a deliberate policy of destabilization, aggression and invasion towards neighboring African States, trampling underfoot the principles of the United Nations Charter and of international laws sovereignty, the territorial integrity of States, non-intervention, and the non-use of force. But the march of history is irreversible.
At Paris, from 16 to 20 June this year, in response to an appeal from the Chairman of the Organization of African Unity (OAU), the international community
met at the World Conference on Sanctions against Racist South Africa, which coincided with the tenth anniversary of the So we to massacres. On that anniversary the suffering South African people determined to spare neither its blood nor its very life to pay a tribute to those who died at Soweto, sacrificed on the altar of freedom and human dignity.
The Paris Conference reflected the general, irreversible trend in favor of sanctions to make Pretoria end its anachronistic policy of a par the id, and the participants advocated the adoption of joint, comprehensive, mandatory and binding measures against South Africa. Realism and a genuine devotion to human rights require the Western Powers that are still reluctant to adopt sanctions against South Africa to join the rest of the international community in imposing such sanctions, which is the only peaceful way to root out apartheid, that blot on our era. That would enable the Security Council to shoulder the primary and historic responsibility entrusted to it by the United Nations Charter in the sphere of the maintenance of international peace and security, which would include action under Chapter VII of that basic instrument.
Reason tells us that the only way to ensure a viable future for southern Africa is to establish a regime of equality, democracy and brotherhood. All of us must demonstrate our genuine commitment to the ideals of the world Organization by ensuring the triumph of its universal principles, of re as cm and of wisdom. The United Nations must formulate a coherent program of assistance to the front-line countries and to the combatants of the African National Congress of South Africa (ANC), the Pan Africanism Congress of Azania (PAC) and the South West Africa People's Organization (SWAPO), in order to reflect in our actions the solidarity with those freedom fighters which is the duty of the international community.
Deeds reflecting that duty of solidarity are eagerly awaited in Namibia as well. South Africa has occupied that Territory illegally for 20 years now, ever since it was decided to terminate its Mandate over the Territory and make Namibia the direct responsibility of the United Nations.
Although, at the time, it stated its support for the settlement plan contained in resolution 435 (1978), adopted by the Security Council eight years ago, the South African Government - with its attitude of defiance and arrogance towards the United Nations - persists in its expansionist designs and is seeking to impose, through a so-called tripartite conference, an "interim government"; it tries to conceal its annexationist objective behind the introduction into the peaceful settlement of the Namibian problem of alien and unacceptable considerations, and it uses Namibian territory as a base for launching acts of aggression against the front-line countries.
Senegal reaffirms here that all the Members of the United Nations must show greater determination to ensure the total, and not the watered-down, implementation of resolution 435 (1978). That has been stressed by various international meetings and conferences held on Namibia, the most recent being the Vienna Conference and the last special session of the General Assembly, in that connection, it should not be forgotten that the Namibian question is, in actual fact, a problem of pure decolonization emanating from resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples.
Just as in southern Africa - where the hateful system of apartheid sows terror, violence and oppression - in the Middle East, for almost 20 years now Arab territories have been occupied and the Palestinian people have been reduced to the status of wanderers. Despite two wars and several settlement plans, the situation remains grim and is a constant threat to international peace and security. Lebanon remains beset by chaos, while in the Arab territories of the West Bank and the Gaza Strip the resistance by the people is being stifled by ferocious repression. In spite of everything, the Tel Aviv authorities persist in their policy of establishing settlements and annexing Palestinian and Arab territories - all offenses of the establishment of a Palestinian State and therefore of a comprehensive settlement of the Middle East problem.
But the Security Council, like the General Assembly, has long since taken a stand against the acquisition of territory by force and has been demanding Israel's withdrawal from the territories it occupies. Moreover, there are the numerous recommendations by the Committee on the Exercise of the Inalienable Rights of the Palestinian People as well as the Geneva International Conference on Palestine, held three years ago, which advocated a peace conference on the Middle East as a framework for negotiations on a comprehensive j.sace. Those recommendations were approved by the overwhelming majority of States Members of this Organization. But Israel stubbornly ignores them and drags out the Palestinian tragedy through short-term ploys which cannot in any way change the fact that there will be no peace in the Middle East so long as the Palestinian people, represented by the Palestine Liberation Organization (PLO), does not effectively exercise its inalienable rights to self-determination and independence in the land of Palestine.
It is appropriate to stress once again the duty of all the Members of the Organization - and particularly those to which the Charter has given special responsibilities - to promote the creation of conditions that can assist the various parties to the conflict, including the Palestine Liberation Organization, to negotiate a just and lasting peace on an equal footing, within the framework of a genuine international conference.
It looks as though the question of Afghanistan and the situation in Kampuchea will be on the General Assembly's agenda for a long time to come. In both cases, foreign occupation continues, subjecting the peoples of the countries concerned.to an intolerable and unjust situation imposed by Powers that are full-fledged Members of this Organization. In both cases, under the relevant resolutions adopted by the
General Assembly, the appropriate conditions must be created to enable the peoples of Afghanistan and Kampuchea to exercise their right to decide their own future. In both cases, the constructive and responsible dialog that has been urged, on the one hand, by the Ad Hoc Committee cm Kampuchea, of which my country has the honor to be Chairman, and, on the other hand, in the United Nations resolutions on Afghanistan, represent both an organizational and a guiding framework of overriding importance.
He take the same approach to the conflict between Iran and Iraq and to the situation in Central America.
With regard to Central America, the political settlement of internal and external conflicts should go hand in hand with regional guarantees of security and non-interference and with absolute respect for the sovereignty of States, as advocated by the Contadora Group.
With regard to the situation in the Gulf, the international community has no choice but to persevere in its efforts to persuade the leaders of the two warring countries to use peaceful means to put an end to their dispute, in keeping with the wishes of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the United Nations.
Finally, with regard to the Korean peninsula, we still hope for peaceful reunification of the two sides, within the framework of sincere and fraternal co-operation, duly reflecting the free will of the Korean people as a whole.
World peace cannot be restored and maintained merely by defusing pockets of tension and eliminating conflicts. Because of the increasing interdependence of States, resolute commitment and sustained effort by the community of nations are also required in the joint search for appropriate solutions to the serious economic challenges. This necessitates intelligence, knowledge and know-how throughout the world, more specifically in the developing countries.
Mich has been said and written about the crisis in the international economic system, particularly its manifestations and the measures likely to alleviate them. Hence, I need not go into that again here. But allow me to stress one particular aspect of this problem in which ray delegation is particularly interested, for reasons well known to everyone here. I have in mind the problems relating to the critical economic situation in Africa, which has mobilized so much energy and imagination throughout this year and particularly during the special session that the General Assembly devoted to the question from 27 to 31 May last.
Orice again, on behalf of President Abdou Diouf and all my African colleagues -whose spokesman I was during that special session on Africa - I pay a tribute to the Members of our Organization, which, in a spirit of genuine partnership, made an invaluable contribution to the battle for the development of the African continent, by giving unreserved support to the United Nations Program of Action for African Economic Recovery, 1986-1990. The adoption by consensus of that Programne of Action, the main points of which are familiar to everyone here, should not be an end in itself but, rather, the point of departure in a process marked by active solidarity, a process that should lead to the rehabilitation of African economies in a healthier world climate.
Senegal would like, through me, to state once again that it is determined to respect scrupulously its commitments towards the other African countries, such as those it has entered into, along with the rest of Africa, towards the international community concerning the implementation of that Program in the areas designated as priority areas for the period from 1986 to 1990. The international community cannot renege on its obligations either. It must, as it has freely promised, support and supplement the individual and collective efforts of the African States and take the additional measures needed in order to improve the international climate, particularly with regaled to the problems of debt, commodity prices and protectionism. In this regard, after the decision by Canada to suspend repayment of African debt for the five years' period of implementation of the United Nations plan for the recovery and economic development of Africa and that by Netherlands to cancel the debts of the least developed African States - measures that we welcomed at the time - we were pleased to hear the announcement by Mr. Andreotti, the Foreign Minister of Italy, that his country had decided to allow African States indebted to Italy to convert the debts to be repaid over a certain number of years into aid credits at reduced interest rates of not more than 1.5 per cent, with reimbursement periods of 20 years, with a 10-year period of grace.
Proper incrementation of the recovery Program will require a substantial increase in the financial resources of the international organizations concerned with the development of Africa, both by building up and increasing their capital and by supporting the African Programs of those international development financing organizations. The process that has thus been started must spark a true resurrection of North-South dialog and provide a privileged area for testing South-South co-operation. Africa's active participation in the General Agreement on Tariffs and Trade (GATT) conference at Punta del Este, the concerted
preparations it intends to make for the next session of the United Nations Conference on Trade and Development (CJNCTAD) and its positive contribution at the Conference on Economic Co-operation among Developing Countries, held in Cairo from 18 to 23 August 1986, and also at the eighth summit Conference of Heads of State or Government of Non-Aligned Countries, recently held in Harare, attest to our continent's loyalty to that commitment.
Concerted implementation of all the recommendations contained in the Program for the rehabilitation of the African economies would specifically reflect the awareness, which is now universal, of the interdependence of the economies of the North and the South and also the ability of mankind to meet the major challenges it faces.
My delegation has great pleasure in paying a well-deserved tribute to the Secretary-General, Mr. Perez de Cuellar, for the important steps he has taken to ensure that the decisions taken at the special session on the economic situation in Africa are acted upon. He has done so by setting up a high-level multidisciplinary team within the United Nations Secretariat and by arranging the forthcoming meeting in Africa of the secretariats of the Organization of African Unity and the Economic Commission for Africa on the one hand and, on the other, the various regional and subregional African organizations involved in the implementation of the five-year Program.
The international community is confronting serious difficulties which affect many intergovernmental organizations. These difficulties, which are commonly referred to as a "crisis of multilateralism", are clearly viewed as constituting one of the most serious threats of our time to international co-operation and solidarity.
At a time when the scope and complexity of the challenges confronting the international community call for greater unity of thought and action from States,
at a time when scientific and technical progress, which considerably increases not only scientific but also economic and political exchanges of all kinds among nations, offers mankind enormous possibilities of communication, mutual understanding and solidarity, the multilateral system that was established after the Second World War, the positive evolution of which made it universal and democratic, is being seriously challenged by the re-emergence of political chauvinism, economic protectionism, social selfishness and imperial faits accomplis.
The United Nations, whose fortieth anniversary last year gave all the Member States and opportunity to assess it positively, is now going through the most serious crisis of its existence. It is unnecessary to go once again into the administrative and financial aspects of this crisis, for the fortieth session of the General Assembly, which recently ended, debated that question sufficiently.
When the causes of the malaise are analysed, stress is often placed on the crisis of confidence of the third-world countries with regard to the effectiveness of the United Nations. It is a fact that the enthusiasm that the birth of the United Nations aroused in the peace-loving and justice-loving peoples has gradually diminished as the Organization encountered increasing difficulties in ensuring the maintenance of international peace and security and in helping young nations in their enormous tasks of national reconstruction and economic development. There has often been great frustration among the States of Africa, Latin America and Asia which, emerging from the long dark night of colonization, being poor and confronted with difficulties of all kinds, placed great hopes on the ideals of peace, solidarity, justice and equity enshrined in the San Francisco Charter. The slowness with which Organization reacted to certain emergency 
situations, and also the structural obstacles to its actions, in southern Africa and the Middle East, to mention only two cases, led to certain doubts on the part of some small States. However, this crisis of confidence is really more like a lovers' quarrel than a rejection. It reflects the profound and sincere commitment of the countries of Africa, Latin America and Asia to the United Nations. The most serious threat comes from the larger States, which, unable to continue to control the decision-making process in the Organization, are trying to remove particularly important questions from its consideration, adopting a position of systematic obstruction in its agencies or trying to deprive it of any real meaning by systematically denigrating its procedures and continually violating its rules and principles.
An examination of the present situation of our Organization must make us think back to the situation faced by the League of Nations in the 1930s. The crisis that paralyzed the work of the League, faced as it was with the increased dangers of authoritarianism and its attendant attacks on justice and human dignity, was preceded by a depression that plunged the world, from 1929 onwards, into unprecedented economic and social chaos.
The present crisis is but a reflection of the divisions, tensions and injustices of today's world. Let us therefore be careful not to imperil the Organization's existence, as happened in the 1930s in the case of the League, at a time when its framework and principles are more necessary than ever to resolve those contradictions.
Because it believes in the ability of nations to face up to the challenges of history, my country remains confident in the Organization's future. It is convinced that the crisis may even have a healthy effect, if together we can learn the lessons it has to teach us.
The international community must avoid a repetition of the unhappy experience of the 1930s, when policies based on acute nationalism, massive and systematic violations of the most elementary human rights and a cult of force at the expense of law, led directly to fatal breaches of the peace. We must recall how indifference towards international co-operation and short-term political calculations threatened the framework of the League, contributed to the economic and social chaos and led the world to what was almost its self-destruction.
On the other hand, let us reread and remember the passionate speeches at the first session of our Assembly. The United Nations, founded after the most deadly war in mankind's history, was then seen as both a symbol and an indispensable tool. As a symbol, the United Nations embodied the profound aspiration of the international community for a more democratic, more egalitarian, more just and more stable world, in which all States, big and small, would feel a common responsibility for the well-being of mankind. As a tool, our Organization offered the best framework for promoting international co-operation in the service of peace and security, reconstruction and development.
That is why since their accession to independence the former colonies in Africa, Asia and Latin America have en mass become members of the Organization, thus confirming its universality and giving it the dynamism and diversity that have enabled it to write the finest pages in the history of multilateral co-operation. Just as the need for international co-operation to "save succeeding generations from the scourge of war" was clear in 1945, when the United Nations was founded, today it is still essential strongly to reaffirm and strictly to apply with the principles of our Charter.
Senegal solemnly reaffirms its unswerving devotion to the principles of the Charter and its unshakable faith in international co-operation as a way to promote peace, justice and equality and as a tool for understanding between nations in the service of the higher common goals of mankind at this threshold of the second millennium.